Title: To Alexander Hamilton from James McHenry, 5 October 1798
From: McHenry, James
To: Hamilton, Alexander



Trenton 5th Octbr. 1798
My dear Hamilton.

The sun begins to shine. I reced. this morning from the President a letter dated the 30th ulto. containing the following words.

Sir. Inclosed are the commissions for the three generals signed and all dated on the same day. I am Sir your ob sr
This is a Regal letter, and at the same time a loyal proceeding. Hasten the military regulations. I shall, I expect, soon call upon you. Burn this letter.
Yours

James McHenry
Alexr. Hamilton, Esq.

